Citation Nr: 9902677	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a head injury, with post 
concussive syndrome and non-psychotic organic brain syndrome, 
currently rated 30 percent disabling. 

2.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, for VA hospitalization from September 5, 
1995, to November 3, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976 and from March 1978 to November 1984.  

The appeal arises from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, denying an increased rating for residuals 
of a head injury, with post concussive syndrome and non-
psychotic organic brain syndrome, rated 30 percent disabling, 
and also denying a temporary total evaluation for 
hospitalization from September 5, 1995, to November 3, 1995. 

REMAND

The veteran has variously contended at psychiatric 
examinations and in submitted statements, in effect, that he 
suffers from nervousness, irritability, antisocial 
personality changes, impaired cognitive functioning, loss of 
impulse control, inability to concentrate, loss of short-term 
memory, and loss of motivation, all due to his inservice head 
injury.  The veteran has denied any correlation between 
current symptoms and his history of crack cocaine abuse.  

The veterans history of cognitive functioning prior to his 
head injury contains some inconsistencies, including 
differing accounts of his performance in high school 
(reporting receiving Cs and Bs versus Bs and As).  The 
veteran at an August 1984 inservice Physical Evaluation Board 
hearing testified to successfully completing an eight month 
inservice German language course and an eleven month 
inservice Serbo-Croatian language course as part of his 
training as a psychological operations specialist.  Some 
further evidence of his performance in service prior to his 
inservice head injury would be of assistance in determining 
the nature and extent of his mental impairment due to 
inservice head injury.  Accordingly, the veterans service 
personnel records, including any evaluations, commendations, 
or disciplinary actions, should be obtained.  

The claims file contains neuropsychiatric and psychological 
evaluations of the veteran post service.   However, the most 
recent evaluations, including in particular a November 1996 
VA neuropsychiatric evaluation and two March 1996 VA 
psychiatric evaluations, do not adequately assess the nature 
and extent of organic disabilities secondary to the veterans 
inservice head injury.  At a February 1990 VA 
neuropsychiatric evaluation for compensation purposes, the 
examiner assessed post concussive syndrome, nonpsychotic 
organic brain syndrome, and organic personality syndrome.  
But the later, 1996 examinations failed make an organic link 
to current impairment in functioning.  The medical 
assessments within the claims file are as a whole 
inconsistent in assessing which behavioral, psychiatric, and 
personality disabilities or dysfunctions, and/or impairments 
in cognitive functioning are attributable to his inservice 
head injury, and which are attributable as preexisting 
conditions or secondary to other causes, including crack 
cocaine abuse.  A duty is created in light of these 
discrepancies to seek clarifying medical evidence.  Obert v. 
Brown, 5 Vet.App. 30, 33 (1993).  Where the medical record is 
insufficient and the claim is well grounded, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 
5 Vet.App. 127, 128 (1993); Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).  Accordingly, a further medical examination 
is in order to clarify the nature/extent of current 
disabilities secondary to his inservice head injury.  

The veteran has also claimed entitlement to a temporary total 
evaluation for VA hospitalization from September 5, 1995, to 
November 3, 1995.  While the claims file contains the 
hospitalization summary for that period of hospitalization 
and some brief interim notes during the hospitalization from 
a treating therapist and a kinesiotherapist, it does not 
appear that the entire record of that hospitalization is 
contained within the claims file.  It is unclear from the 
available records of that hospitalization whether the veteran 
was treated for disabilities secondary to his inservice head 
injury, or whether his treatment was limited to substance 
abuse rehabilitation.  That question must necessarily be 
further clarified by a determination of the current 
disabilities which are secondary to his inservice head 
trauma, as noted above.  A period of treatment for a service-
connected disability in excess of 21 days will be assigned a 
temporary total rating, notwithstanding that such treatment 
was performed during hospitalization for a nonservice-
connected disability.  38 C.F.R. § 4.29(b) (1998).  
Accordingly, the complete records of that hospitalization 
should be obtained.  The RO should then re-evaluate the 
nature of that hospitalization, and reconsider the veterans 
claim for a temporary total evaluation for hospitalization 
from September 5, 1995, to November 3, 1995, based on the 
completed record and the obtained assessment of current 
disabilities secondary to inservice head trauma.

The rating criteria which apply to mental disorders have been 
amended effective November 1996.  See 38 C.F.R. § 4.132 
(1995), now redesignated as 38 C.F.R. § 4.130 (1998).  
Accordingly, following further medical examination, the 
veteran should be rated under both the old and new rating 
criteria for mental disorders.  The United States Court of 
Veterans Appeals has stated that, where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
unless Congress or the Secretary provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); see also 
Dudnick v. Brown, 10 Vet.App. 79, 80 (1997) (per curiam).  
Here, either the amended or current rating criteria may apply 
to rate the veterans service-connected residuals of head 
injury, whichever are most favorable to the veteran.  The RO 
has previously considered both the old and the new criteria 
and should continue to do so.

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
examination or treatment related to his 
residuals of a head injury received 
subsequent to April 1997, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, which are not currently of 
record, should then be requested and 
associated with the claims folder.

2.  The veterans service personnel 
records should be obtained, as well as 
any inservice evaluations of the veteran, 
including any commendations, reprimands, 
and/or disciplinary actions, as well as 
information concerning any language 
courses taken.  All records obtained 
should be associated with the claims 
file.  

3.  Next, the veteran should be afforded 
a VA neuropsychiatric examination to 
assess the current level of disability 
attributable to his inservice head 
injury.  The examiner should discuss the 
current level of impairment, including 
impairment of functioning in social and 
industrial spheres, due to any organic or 
other residuals of inservice head injury.  
The examiner should assess whether, and 
if so to what degree, any personality 
changes, depression, or other psychiatric 
disabilities are attributable to his 
inservice head injury.  Toward this end, 
the examiner should carefully review the 
veterans service medical and personnel 
records and prior examinations.  The 
examiner should assess what level of 
social and industrial impairment is 
attributable to the combined effects of 
any and all residuals of his inservice 
head injury. The examiner should 
differentiate any impairment of 
functioning in social and industrial 
spheres attributable to other 
physiological or psychological conditions 
from which the veteran presently suffers, 
including, but not limited to, 
preexisting personality disorders and any 
effects of cocaine or other substance 
abuse.  All necessary tests and 
examinations should be conducted and any 
available and necessary medical evidence 
should be obtained (following appropriate 
authorization and release, if necessary).  
Conclusions should be explained in 
detail.  Any current symptoms, both 
objective and subjective, attributable to 
the veterans residuals of head injury 
should be described in detail.  The 
examiner should report findings in terms 
consistent with both the old and the new 
rating criteria, so that the veteran may 
be afforded the most beneficial rating.  
The claims file and a copy of this remand 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should review 
the reasons, as noted within this remand, 
that prior VA examinations in March and 
November of 1996 are deemed insufficient 
for rating purposes.

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
residuals of a head injury, and 
entitlement to a temporary total 
evaluation for hospitalization from 
September 5, 1995, to November 3, 1995.  
If RO determinations remain to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
